Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 28, 2022

                                      No. 04-22-00162-CV

                      TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                   Appellant

                                                v.

                                  Martha Theresa ZABROKY,
                                           Appellee

                      From the County Court at Law, Kerr County, Texas
                                  Trial Court No. 21716C
                          Honorable Susan Harris, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due on May 18, 2022, and we granted appellant’s first
request for an extension of time, extending the deadline for filing the brief until June 27, 2022.
On June 27, 2022, appellant filed a motion requesting an additional nine-day extension.
Appellee objects to this request. After consideration, we grant appellant’s motion and order
appellant to file its brief by July 6, 2022.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court